DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 5 recite, inter alia, a method comprising the steps of removing a pattern of a pad from an initial pattern, wherein the initial pattern comprises the pattern of the pad, and a pattern of a line joining the pattern of the pad, shortening the pattern of the line to form a shortened line pattern; removing patterns not joined to the pattern of the pad, sizing the shortened line pattern to form a sized shortened line pattern, performing an AND operation on the sized shortened line pattern and a sized pattern of the pad to generate a boundary region and adding a pattern of a patch into the boundary region to form a modified pattern. The novelty of the method is the limitation of performing an AND operation on the sized shortened line pattern and a sized pattern of the pad to generate a boundary region and adding a pattern of a patch into the boundary region to form a modified pattern. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
	Claims 6 – 15 recite, inter alia, a method comprising the steps of performing a plurality of Boolean operations on an initial pattern, wherein the initial pattern comprises a pad pattern joined with a line pattern, and wherein the plurality of Boolean operations are performed to determine a boundary region of the pad pattern and the line pattern and adding a pattern of a patch into the boundary region to form a modified pattern that comprises the pad pattern, the line pattern, and the pattern of the patch. The novelty of the method is the limitation of wherein the plurality of Boolean operations are performed to determine a boundary region of the pad pattern and the line pattern and adding a pattern of a patch into the boundary region to form a modified pattern that comprises the pad pattern, the line pattern, and the pattern of the patch. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 16 – 20 recite, inter alia, a method comprising the steps of providing an initial pattern, wherein the initial pattern comprises a first pattern of a pad and a second pattern of a line joining the first pattern of the pad, determining a boundary region, wherein the first pattern joins the second pattern in the boundary region, inserting patterns into the boundary region to form a modified pattern, wherein in the modified pattern, acute angles and right angles formed between pattern and in the initial pattern are converted into obtuse angles in the modified pattern and implementing the modified pattern to form a metal feature. The novelty of the method is the limitation of wherein in the modified pattern, acute angles and right angles formed between pattern and in the initial pattern are converted into obtuse angles in the modified pattern and implementing the modified pattern to form a metal feature.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoki, US 2002/0149086; Andou, US 2010/0181666; Pendse, US 2015/0054167 and Aleksov, US 2019/0096798 teach methods for forming various metal pads for interconnection purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 24, 2022